                                                      Entered on Docket
                                                      October 30, 2020
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


     Marc Voisenat (CSB# 170935)
1    2329A Eagle Avenue
     Alameda, Ca. 94501                           The following constitutes the order of the Court.
2    Tel: (510) 263-8664                          Signed: October 30, 2020
     Fax: (510) 272-9158
3    Email: voisenat@gmail.com
4    Attorney for Debtor                              ________________________________________
     Mae Eddie Phillips                               Charles Novack
5                                                     U.S. Bankruptcy Judge

6

7

8                                    United States Bankruptcy Court

9                                     Northern District of California

10   In re:                                                Case No.: 19-40887

11   Mae Eddie Phillips                                    Chapter 7

12                   Debtor                                ORDER GRANTING CHAPTER 13
                                                           FEE APPLICATION OF MARC
13                                                         VOISENAT FOR ALLOWANCE OF
                                                           FEES AS CHAPTER 13
14
                                                           ADMINISTRATIVE EXPENSE.
15
                                                           Date: October 23, 2020
16                                                         Time: 11:00 a.m.
                                                           Crtrm: 215
17
              On October 23, 2020, the court conducted a hearing on the Final Fee Application by
18
     Marc Voisenat for Compensation for Legal Services Rendered as Attorney for the Debtor.
19
     Appearances were stated on the record. For the reasons stated on the record,
20
               IT IS HEREBY ORDERED that fees and costs of $15,777.17 are approved as a chapter
21
     13 administrative expense. The Chapter 7 trustee is authorized to pay Marc Voisenat
22
     $13,777.17.
23

24

25
                                         *** END OF ORDER***



     Case: 19-40887        Doc# 169                 -1-
                                        Filed: 10/30/20    Entered: 10/30/20 14:22:43      Page 1 of
                                                     2
                                 COURT SERVICE LIST
1
     NONE
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case: 19-40887   Doc# 169               -2-
                                 Filed: 10/30/20   Entered: 10/30/20 14:22:43   Page 2 of
                                              2
